11/02/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs June 8, 2021

        STATE OF TENNESSEE v. MEREDITH MUSE THOMPSON

                Appeal from the Criminal Court for Davidson County
                   No. 2019-C-1948     Cheryl Blackburn, Judge


                            No. M2020-01046-CCA-R3-CD


The Defendant, Meredith Muse Thompson, pleaded guilty in the Davidson County
Criminal Court to making a false police report, a Class D felony. See T.C.A. § 39-16-502
(2018). The trial court sentenced the Defendant to two years’ probation. On appeal, the
Defendant contends that the trial court erred by denying her request for judicial diversion.
We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JOHN
EVERETT WILLIAMS, P.J., and JILL BARTEE AYERS, J., joined.

David Von Wiegandt, Nashville, Tennessee, for the appellant, Meredith Muse Thompson.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Glenn Funk, District Attorney General; Gracie Moore and
Megan King, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

        The Defendant’s conviction relates to her report of a domestic abuse incident
involving her former husband on March 27, 2018, and her subsequent testimony during a
civil court proceeding in which she stated that her allegation against her former husband
had been false. In July 2019, the Defendant was indicted for making a false police report
in connection with the March 27, 2018 allegation. On February 20, 2020, she pleaded
guilty in exchange for a two-year sentence. Pursuant to the plea agreement, the trial court
would consider the Defendant’s request for judicial diversion.
       At the guilty plea hearing, the State’s recitation of the facts was as follows:

       [O]n March 27th, 2018, Detective Christopher Williams responded to
       Centennial Hospital in response to a domestic incident between the defendant
       and her exhusband Steven Wilkins. According to the defendant, Mr. Wilkins
       came in her residence and they began arguing over parenting issues, and that
       during the argument she reported to the police that Mr. Wilkins produced a
       sharp object and stabbed her several times in the abdomen before fleeing the
       scene on foot. Through the course of Detective Williams’ investigation, he
       did not find sufficient probable cause to prosecute Mr. Wilkins based on the
       defendant’s statement.

               On February 21st, 2019, there was a civil court proceeding involving
       Mr. Wilkins and the defendant in which Detective Williams was present.
       During the proceedings, the defendant had stated under oath that she falsely
       accused Mr. Wilkins of stabbing her and that she had filed a false police
       report.

       At the sentencing hearing, the presentence report was received as an exhibit. The
report reflects that the thirty-eight-year-old Defendant had no previous convictions.
However, she had been charged with failure to appear and attempt to violate an order of
protection in 2015. The report did not reflect a resolution of these matters. The report
likewise reflected a pending assault charge in Tuscaloosa, Alabama.

       The presentence report reflected that the Defendant attended the University of
Tennessee and obtained a court reporting certificate. She reported working full time as a
freelance court reporter, working intermittently at an Alabama restaurant, and generally
earning approximately $800 per month. The Defendant had not seen her seven-year-old
son “in years” because of the present offense. The Defendant reported paying child support
but being “backed up” on her payments. She stated that she lived in Alabama with her
mother and stepfather, who were positive influences.

       The presentence report reflects that the Defendant first reported drinking alcohol at
age sixteen or seventeen and that she did not have addiction issues. The Defendant
admitted, though, that she had been drinking at the time of the present offense and that the
alcohol and her mental state might have impacted her conduct. The Defendant reported
that she was diagnosed with Bipolar Disorder II and anxiety in February 2019 and that she
received outpatient counseling every two months and took prescription medication. The
Defendant admitted smoking marijuana in college. The report reflects that the Strong-R
Assessment rated the Defendant as having a low risk for recidivism.



                                             -2-
        A certified copy of a September 19, 2018 indictment from Alabama charging the
Defendant with domestic violence assault in the second degree was received as an exhibit.
The indictment alleged that the Defendant had used a stereo, clay statue, and/or rubber
mallet during the assault of her father. Likewise, an Alabama “SJIS Display” from the
circuit court was received as an exhibit. Although the contents were not explained at the
sentencing hearing, other evidence shows that the Alabama assault charge had not been
resolved.

        Steven Wilkins, the Defendant’s former husband, testified that his and the
Defendant’s divorce was finalized in 2014. He said that afterward, the Defendant engaged
in “substantial harassment.” He said that the Defendant lost custody of their son after a
Davidson County Circuit Court judge determined that the Defendant had “perjured herself”
by filing a false police report and obtaining an order of protection against him in the Spring
of 2017. Mr. Wilkins said that the circuit court judge issued a restraining order against the
Defendant but that the judge gave her the opportunity “to get her parenting time back” after
thirty days. Mr. Wilkins said that the next year was “calm” but that one morning, a
detective came to his office and questioned him about an allegation that he stabbed the
Defendant. Mr. Wilkins believed there was a high likelihood “this” would happen in the
future.

       Mr. Wilkins identified certified copies of the Davidson County Fourth Circuit Court
orders entered in 2017 and 2018, which were received as an exhibit. An Order to Enter a
Restraining Order was entered on June 29, 2017. The order reflects that the Defendant
invoked her Fifth Amendment privilege against self-incrimination regarding the
allegations contained in the petition for an order of protection she filed on May 18, 2017.
The order reflects that three witnesses, including Mr. Wilkins, testified that the events
alleged in the petition did not occur and that the court determined the Defendant had
committed perjury in her petition for an order of protection. The court found that the
Defendant had attempted to “alienate the affections” of her son, and the court limited her
interaction with her son to two phone calls per week. The order reflects that the court
would address a motion to resume supervised visits after thirty days.

        A second order entered on November 29, 2018, reflects that the Defendant failed to
appear in the Davidson County Fourth Circuit Court on November 2, 2018. The order
reflects that based upon affidavits submitted to the court, Mr. Wilkins’s testimony, and the
court’s previous finding that the Defendant had committed perjury in her petition for an
order of protection, the court determined the Defendant “was not worthy of belief in a court
of law,” and that she “will allege anything to get her way, including faking domestic assault
charges and false stabbing reports.” The order reflects that the Defendant’s contact with
her son was “suspended in its entirety.”



                                             -3-
       Mr. Wilkins testified that their son was age seven. Mr. Wilkins said that the
Defendant had caused “major disruptions” in his family’s lives. He explained these
incidents had been costly in time and expense. He explained that contempt charges were
pending against the Defendant in civil court, that one charge pertained to the Defendant’s
false statement against him in connection with the present criminal case, and that two
additional contempt charges stemmed from the Defendant’s calling his attorney’s office,
posing as his current wife, and accusing him of raping the Defendant. Mr. Wilkins said
that he, his wife, and all of their children had obtained orders of protection against the
Defendant. Mr. Wilkins said that he was “less concerned” about how the Defendant served
her sentence in the present case but that he opposed judicial diversion because he feared
the Defendant was likely to continue engaging in similar conduct. He believed that the
detective who investigated the present case would have arrested him if he had not provided
the court orders from the civil court proceedings.

       On cross-examination, Mr. Wilkins testified that the Defendant was arrested about
one month after she filed the false police report. He agreed the contempt proceedings were
related to incidents occurring before the present offense. He said that although the
Defendant had not lost her parental rights permanently, she had no right to parent at the
time of the sentencing hearing. He agreed that he was not taken to jail, that the Defendant
had not violated the order of protection, and that the Defendant admitted she had lied when
she accused him of stabbing her.

       Upon questioning by the trial court, Mr. Wilkins testified that the Defendant had not
attempted to contact him or his family since her arrest in this case. He said that after the
Defendant called his attorney’s office posing as his current wife, his attorney called him to
confirm the caller had not been his wife. Mr. Wilkins said that his attorney subpoenaed
telephone records, which showed the Defendant had called his attorney’s office seventeen
times that morning. He thought this occurred after the detective questioned him about the
present case.

       The Defendant testified that the failure to appear in the civil court proceedings
occurred when she struck a deer with her car in Alabama while en route to attend court in
Tennessee. She said that she immediately sent an email to her attorney, who responded he
would inform the court. She said that her attorney told her the court wanted photographs
and an accident report, that she did not complete an accident report, and that she understood
Alabama did not require the completion of an accident report because she only had liability
insurance.

       The email exchanges between the Defendant and her attorney were received as an
exhibit. On December 19, 2019, at 7:46 a.m., the Defendant sent an email stating that she
struck a deer while en route to Nashville from Alabama, that the vehicle was a total loss,
that she was in Alabama and did not know what to do, and that she would not appear in

                                            -4-
court. The Defendant requested that her attorney explain the circumstances to the court.
The attorney responded at 8:44 a.m. and stated that he would inform the judge and asked
if she sustained any injuries. The Defendant responded fifteen minutes later that she was
fine other than some back pain. At 9:20 a.m., the attorney responded that the judge wanted
photographs and a police or incident report by 9:00 a.m. the next day and that the judge
would issue a “body attachment” for the Defendant with an open court bond if she did not
comply. The attorney urged her to comply. At 2:38 p.m., the Defendant sent a photograph,
which was of poor quality, and stated that she did not file a police report because she only
had liability insurance.

      The Defendant testified that although the photograph she sent to her attorney was
unclear, it depicted the “whole front side of the driver’s side and the middle was completely
impacted.” She agreed she was charged with failure to appear.

        The Defendant testified that she had not contacted Mr. Wilkins since her arrest in
the present case in April 2019. She denied she had violated the order of protection. When
asked to explain why she lied and about her state of mind, she stated that the divorce had
been difficult and challenging and that child custody had “dragged on” for years. She said
she and Mr. Wilkins had a tumultuous relationship and that she had been emotionally and
physically abused previously, although she did not file “reports.” She said that she was
told she would not be believed unless she filed a report. She said that “[m]any factors” led
to her making a false report and that she was ashamed and embarrassed. She said that she
knew it was wrong at the time she made the false report and that she told the truth in the
civil court proceedings because she knew it was wrong.

        The Defendant testified that on the night of the present offense, she called a “crisis
line,” not the police, and that the police came to her home as a result of her call. A copy
of the incident report in which she alleged Mr. Wilkins had assaulted her was received as
an exhibit. The report reflects that on March 27, 2018, the Defendant was the victim of an
aggravated assault with a deadly weapon and that the suspect was Mr. Wilkins. The report
reflects that police officers went to the Defendant’s home based upon her report to the crisis
line that Mr. Wilkins stabbed her. The report reflects that the Defendant told the crisis line
she was fine and that it was “stupid of her to call” and that the Defendant sounded stressed
at times and not stressed at times during the call. The report reflects that the Defendant
had minor lacerations “to the outside of the groin on both sides” when the police arrived,
that she was taken to the hospital in an ambulance, that the ambulance had to stop because
the Defendant became disorderly, and that the Defendant became upset, left the ambulance,
and refused medical assistance. The report reflects that after the Defendant was returned
to her home by paramedics, she changed her mind and wanted medical treatment, and the
police officers drove her to the hospital. The police officers noted that the Defendant
smelled of alcohol and that they could not find evidence of a crime scene inside the home


                                             -5-
or a weapon inside the home. At the hospital, the Defendant reported an altercation about
child custody and said that Mr. Wilkins stabbed her with an unknown object.

        The affidavit for the arrest warrant was completed by Detective Christopher
Williams and was received as an exhibit. In addition to the information provided in the
incident report, the affidavit reflects that after interviewing the Defendant, Detective
Williams concluded that there was insufficient probable cause to arrest Mr. Wilkins
because of the Defendant’s inconsistent statements and because Mr. Wilkins’s wife
provided an alibi. The affidavit reflects that on February, 21, 2019, the detective attended
the Defendant and Mr. Wilkins’s civil court proceedings and observed the Defendant
testify that she had lied about the stabbing allegation.

       The Defendant testified that she pleaded guilty to making a false report because she
wanted to take responsibility for what she had done. She agreed she had drank alcohol on
the night of the offense and that she used a sharp object to make it look as though she had
been stabbed.

       The Defendant testified that she last saw her son in May 2017, that she wanted
custody of her son, and that she was working to regain custody. She said that she lived in
Minter, Alabama, with her family and that she intended to stay there for a while but not
forever. She said that she worked at a restaurant and worked as a court reporter since
completing school in 2013. She said that she had been diagnosed with Bipolar Disorder II
by her current psychiatrist in Alabama. She said that she began treatment and prescription
medication in February 2019, that she met with her psychiatrist twice per month, and that
she attended additional therapy sessions. The Defendant stated that she wanted to
apologize to Mr. Wilkins, their son, and Mr. Wilkins’s family. She said that “nothing like
this will ever happen again, absolutely not.”

       On cross-examination, the Defendant testified that she failed to appear twice in the
civil court proceedings and acknowledged that there were pending contempt of court
charges against her. She said, though, that she had been following the civil court’s orders
because she had not contacted Mr. Wilkins and his family since “any filings” and that she
was unaware if she had violated any conditions set by the civil court.

       The Defendant testified that she spoke with the probation officer five minutes after
the scheduled time to answer the presentence investigation questionnaire. However, an
email from probation officer Tonya Gourley to defense counsel reflected that the
Defendant had missed her scheduled FaceTime call to be interviewed for the presentence
investigation, although Ms. Gourley had called the Defendant twice. The email reflects
that Ms. Gourley would be unable to meet with the Defendant until the following week and
that Ms. Gourley had received the Defendant’s “packet” from defense counsel. The


                                            -6-
Defendant said she was interviewed by Ms. Gourley, although she acknowledged the
sentencing hearing had to be delayed.

       The Defendant testified that the trial court should believe her testimony because she
had worked hard throughout this process, although she had failed several times. She said
that she continued to “get back up.” She admitted wrongdoing in this case and said she did
not want the incident to define her. She said that she led a good life and that she wanted to
show she could tell the truth regardless of whether it benefited or harmed her. She said
that she never wanted to repeat her conduct. When asked why she allowed the incident to
escalate to a false allegation against Mr. Wilkins, she said she admitted lying the first time
she testified in the civil court proceedings.

       On redirect examination, the Defendant testified she could comply with any mental
health treatment ordered by the trial court.

        Upon examination by the trial court, the Defendant testified that the pending
contempt of court charges in the civil court proceedings were related to her placing phone
calls to Mr. Wilkins’s office. She said that she had failed to appear twice in the civil court
proceedings. She said that one failure to appear related to a 2017 court date of which she
had been unaware and that the second allegation was related to her striking a deer with her
car when she was en route to court from Alabama. She said that the civil court judge had
her placed in jail after she failed to appear when she struck the deer with her car. She
understood the judge placed her in jail because she did not obtain an accident report,
although she provided the photograph.

         The trial court ordered the Defendant to serve her two-year sentence on probation
and denied her request for judicial diversion. In making its determinations, the court stated
that it considered the evidence at the sentencing hearing, the presentence report, arguments
of counsel, the principles of sentencing, the nature and characteristics of the offenses,
mitigation and enhancement factors, the Defendant’s potential for rehabilitation and
treatment, statistical information, and the risks and needs assessment.

       Relative to mitigation evidence, the trial court applied factor (1) because the
Defendant’s conduct “neither caused nor threatened serious bodily injury.” See T.C.A. §
40-35-113(1) (2019). The court found, though, that the Defendant’s conduct resulted in
serious mental anguish for Mr. Wilkins.

       The trial court applied enhancement factor (1) after determining that the Defendant
had committed perjury in the civil court proceedings, although she had not been charged
with perjury. See id. § 40-35-114(1) (“The defendant has a previous history of criminal
convictions or criminal behavior, in addition to those necessary to establish the appropriate
range[.]”).

                                             -7-
        In considering judicial diversion, the trial court considered the Defendant’s
amenability to correction, the circumstances of the offense, the Defendant’s criminal
history, the Defendant’s social history, the Defendant’s physical and mental health, the
deterrence value to the accused and to others, whether judicial diversion will serve the
interests of the Defendant and the public, and the Defendant’s attitude, behavior since her
arrest, home environment, drug use, emotional stability, past employment, general
reputation, family responsibility, and “the attitude for law enforcement.”

        The trial court found that there was “clearly a problem” with the Defendant’s
amenability to correction. The court found that the Defendant’s criminal proceedings in
Alabama were still pending at the time of the sentencing hearing. The court found that the
evidence showed that the Defendant lacked the ability to follow court orders in the civil
court proceedings and that she had repeatedly violated the civil court judge’s orders by
failing to appear. The court found, as well, that the Defendant had difficulty following the
order of the court in connection with completing the presentence investigation with the
probation officer. The court found that the Defendant’s harassment of Mr. Wilkins due to
her calling his attorney, pretending to be Mr. Wilkins’s wife, and accusing Mr. Wilkins of
rape rendered “these offenses worse than others.” The court credited the evidence of the
Defendant’s “mental health issues.” Relative to specific and general deterrence, the court
stated that the time had come for the Defendant to take responsibility for her actions. As a
result, the court declined to grant the Defendant’s request for judicial diversion based upon
the Defendant’s inability to rehabilitate. However, the trial court ordered the Defendant to
serve her sentence on probation. The court ordered her to continue her mental health
treatment and not to contact Mr. Wilkins and his family. The court permitted a transfer of
her supervision to Alabama. This appeal followed.

       The Defendant contends that the trial court erred by denying her request for judicial
diversion. She argues that the court erred by relying on deterrence and by considering
perjury as grounds for denying diversion. The State responds that the denial of diversion
is supported by the record.

        A trial court may order judicial diversion for certain qualified defendants who are
found guilty of or plead guilty or nolo contendere to a Class C, D, or E felony or a lesser
crime; have not previously been convicted of a felony or a Class A misdemeanor; and are
not seeking deferral for a sexual offense. See T.C.A. § 40-35-313(a)(1)(B)(i) (Supp. 2017)
(subsequently amended). The grant or denial of judicial diversion is within the discretion
of the trial court. State v. King, 432 S.W.3d 316, 323 (Tenn. 2014) (citing T.C.A. § 40-35-
313(a)(1)(A)). When considering whether to grant judicial diversion, a trial court must
consider (1) the defendant’s amenability to correction, (2) the circumstances of the offense,
(3) the defendant’s criminal record, (4) the defendant’s social history, (5) the defendant’s
physical and mental health, (6) the deterrence value to the defendant and others, and (7)
whether judicial diversion will serve the ends of justice. State v. Electroplating, Inc., 990

                                            -8-
S.W.2d 211, 229 (Tenn. Crim. App. 1998); State v. Parker, 932 S.W.2d 945, 958 (Tenn.
Crim. App. 1996); see King, 432 S.W.3d at 326 (stating that recent caselaw affecting the
standard of review for sentencing determinations “did not abrogate the requirements set
forth in Parker and Electroplating, which are essential considerations for judicial
diversion”). “The record must reflect that the court has weighed all of the factors in
reaching its determination.” Electroplating, 990 S.W.2d at 229. If a trial court refuses to
grant judicial diversion, “[T]he court should clearly articulate and place in the record the
specific reasons for its determinations.” Parker, 932 S.W.2d at 958-59. “The truthfulness
of a defendant, or lack thereof, is a permissible factor for a trial judge to consider in ruling
on a petition for suspended sentence.” State v. Neeley, 678 S.W.2d 48, 49 (Tenn. 1984).

       On review of a decision to grant or deny judicial diversion, this court will apply a
presumption of reasonableness if the record reflects that the trial court considered the
Parker and Electroplating factors, specifically identified the relevant factors, and placed
on the record the reasons for granting or denying judicial diversion, provided any
substantial evidence exists to support the court’s decision. King, 432 S.W.3d at 327. If,
however, the trial court failed to weigh and consider the relevant factors, this court may
conduct a de novo review or remand the case for reconsideration. Id. at 328.

         Likewise, a trial court’s reliance upon an irrelevant factor may result in an abuse of
discretion. See State v. McKim, 215 S.W.3d 781, 787 (Tenn. 2007). However, a court’s
mere consideration of an irrelevant factor does not result in an abuse of discretion because
“it is the undue consideration of an irrelevant factor that is prohibited.” Stanton v. State,
395 S.W.3d 676, 687 n.2, 691 (Tenn. 2013). A “trial court is not required to recite on the
record all of the . . . factors; however, the record should reflect that the trial court considered
all of the factors in rendering its decision that it ‘identified the specific factors applicable
to the case before it.’” State v. Dycus, 456 S.W.3d 918, 930 (Tenn. 2015) (quoting King,
432 S.W.3d at 327.).

        The record reflects that in denying the Defendant’s request for judicial diversion,
the trial court considered the appropriate factors pursuant to Parker and Electroplating and
placed on the record its reasons for denying diversion. Parker, 932 S.W.2d at 958;
Electroplating, 990 S.W.2d at 229. King, 432 S.W.3d at 327.

        The trial court’s primary basis for denying the Defendant’s request for judicial
diversion was her inability to rehabilitate. The record reflects that the Defendant and Mr.
Wilkins divorced in 2014 but that child custody matters persisted in the civil court
proceedings. Prior to the Defendant’s filing a false police report accusing Mr. Wilkins of
stabbing her, the Defendant invoked her Fifth Amendment privilege against self-
incrimination when questioned during a civil court proceeding about the veracity of the
allegations contained in a petition for an order of protection she filed on May 18, 2017. As
a result, the civil court granted Mr. Wilkins a restraining order on June 6, 2017, and

                                               -9-
determined that the Defendant had committed perjury in her petition for an order of
protection. See State v. Nunley, 22 S.W.3d 282, 289 (Tenn. Crim. App. 1999) (“Lack of
candor and credibility are indications of a defendant’s potential for rehabilitation.”)

        The present offense occurred on March 27, 2018, and the Defendant was arrested in
April 2018. However, the Defendant was indicted for assaulting her father during an
incident occurring on August 21, 2018, although the charge had not been resolved at the
time of the sentencing hearing. Two months later, the Defendant failed to appear in the
civil court proceedings on November 2, 2018, and the civil court entered an order finding
that the Defendant was not “worthy of belief in a court of law.” The record does not reflect
the reason the Defendant failed to appear on this date. In any event, on February 21, 2019,
the Defendant admitted during her testimony in the civil court proceedings that she had
filed a false police report accusing Mr. Wilkins of aggravated assault. Ten months later,
on December 19, 2019, the Defendant failed to appear again in the civil court proceedings.
The Defendant’s testimony and the email exchanged with her attorney reflect that the
Defendant struck a deer with her car as she drove from Alabama to Tennessee for court
proceedings. Although the Defendant submitted a photograph of the car after the incident,
she did not present an incident report as ordered by the civil court and served time in jail
for failing to appear. Additionally, the Defendant testified that she had failed to appear on
a third occasion sometime in 2017 because she had been unaware of the scheduled
appearance.

       The record likewise reflects that contempt of court charges were pending in the civil
court at the time of the sentencing hearing, although the record is unclear relative to the
number of allegations. Mr. Wilkins testified that one contempt allegation was related to
the Defendant’s filing the false police report accusing him of assaulting her and that two
contempt allegations were connected to the Defendant’s calling Mr. Wilkins’s attorney’s
office, pretending to be Mr. Wilkins’s wife, and accusing Mr. Wilkins of raping the
Defendant. Mr. Wilkins testified that he thought this occurred after the detective
questioned him about the present case.

       The record likewise reflects that the Defendant had failed to attend the scheduled
FaceTime appointment with the presentence investigator in order to complete the
presentence report. The missed appointment resulted in a delay of the June 16, 2020
sentencing hearing. The court continued the sentencing hearing to July 14, 2020, but the
Defendant arrived late, requiring an additional continuance. As a result, the Defendant’s
conduct supports the trial court’s determination that the Defendant had not demonstrated
an amenability to correction.

       Relative to the circumstances of the offense, the trial court determined that although
the offense did not result in serious bodily injury to Mr. Wilkins, the Defendant’s conduct
had resulted in serious mental anguish and had been connected to the extended harassment

                                            -10-
of Mr. Wilkins. The record reflects that the Defendant and Mr. Wilkins has been involved
in an extended custody battle and that the Defendant had previously lied in a petition for
an order of protection against Mr. Wilkins. Furthermore, the Defendant had contacted Mr.
Wilkins’ attorney pretending to be Mr. Wilkins’s wife and accusing Mr. Wilkins of rape.
The Defendant admitted at the sentencing hearing that she had likewise contacted Mr.
Wilkins’s office at some point, violating the restraining order. Mr. Wilkins testified that
the Defendant’s conduct in the present case had been financially burdensome and time
consuming and that his entire family was under the protection of a restraining order. The
record supports the court’s determinations.

       The record reflects that although the Defendant did not have any previous criminal
convictions, she had a pending assault charge in Alabama and had been found by the civil
court to have committed perjury in her petition for an order of protection, although she had
not been prosecuted for perjury. The Defendant’s social history viewed in light of her
mental health struggles with Bipolar Disorder and anxiety, supports the trial court’s
determinations.

       The record reflects that the trial court determined that deterrence weighed against
granting the Defendant’s request for judicial diversion, as well. The court determined,
based upon the Defendant’s history of harassing behavior, that the Defendant needed to
take responsibility for her conduct. As a result, the court’s focus was upon specific
deterrence of the Defendant. Although the court referred to general deterrence, the record
does not reflect any consideration by the court that similar crimes were being committed
in the community and that denying diversion would rationally deter others from
committing similar crimes. See State v. Hooper, 29 S.W.3d 1, 10 (Tenn. 2000). Likewise,
Mr. Wilkins’s fear that the Defendant’s harassment would continue, based upon her
parttern of behavior, if she received judicial diversion supports the trial court’s
determination that diversion would not serve the ends of justice.

       The record reflects that the trial court considered the appropriate factors and the
facts of the case. The court’s findings are supported by the record. Upon review, we
conclude that the Defendant has not shown an abuse of discretion. The court did not err in
denying judicial diversion.

        In consideration of the foregoing and the record as a whole, we affirm the judgment
of the trial court.




                                            _____________________________________
                                            ROBERT H. MONTGOMERY, JR., JUDGE

                                           -11-